Order
This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Gary S. Mandel, to indefinitely suspend the Respondent from the practice of law.
The Court, having considered the Petition, it is this 22nd day of October 1997
ORDERED that the Respondent, Gary S. Mandel, be and he is hereby and indefinitely suspended from the practice of law in the State of Maryland, effective on the 22nd day of October, 1997, and it is further
ORDERED that the Clerk of this Court shall remove the name of Gary S. Mandel from the register of attorneys in this Court and certify that fact to the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-713.